DETAILED ACTION
1.          Claims 1 and 2 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 12/03/2020 and 2/23/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
6.          The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Double Patenting
7.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.          Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,363,537 B2 (hereinafter “Patent1”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent1 with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 1 of the Patent1:
	
Application, Claim 1:
A method of transmitting data in a terminal, the method comprising:
multiplying a plurality of data symbols by a first sequence having orthogonality and a second sequence that is pseudo-random and cell-specific; inserting, into a slot, the data symbols; and 

transmitting a subframe including the slot to a base station, wherein the second sequence comprises a plurality of elements, and the plurality of elements are pseudo-randomly selected from a set of complex numbers.
Patent1, Claim 1:
A method of transmitting data in a terminal, the method comprising: multiplying a plurality of data symbols by a first sequence having orthogonality and a second sequence that is pseudo-random and cell-specific; and inserting, into a slot, the data symbols that are multiplied by the first sequence and the second sequence, and transmitting a subframe including the slot to a base station, wherein the second sequence comprises a plurality of elements, and the plurality of elements are pseudo-randomly selected from a set of complex numbers, and wherein the complex numbers are phasors with the same magnitude of 1 and with the same angular interval between the neighboring phasors on the complex plane.


Claim 2, directed to an apparatus embodiment of claim 1, corresponds to claim 13 of the Patent1 and is similarly rejected.

9.          Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,593,936 B2 (hereinafter “Patent2”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent2 with obvious wording variations. Take an example of comparing claim 1 of the Application and claims 1 and 8 of the Patent2:
Application, Claim 1:
A method of transmitting data in a terminal, the method comprising:

multiplying a plurality of data symbols by a first sequence having orthogonality and a second sequence that is pseudo-random and cell-specific; inserting, into a slot, the data symbols; and 

transmitting a subframe including the slot to a base station, wherein the second sequence comprises a plurality of elements, and the plurality of elements are pseudo-randomly selected from a set of complex numbers.
Patent2, Claim 1:
A method of transmitting data at a first terminal in a wireless communication system, the method comprising: multiplying a plurality of data symbols, included in a first slot, with a first orthogonal sequence; multiplying a plurality of data symbols, included in a second slot, with a second orthogonal sequence; and 
transmitting, to a base station, the data symbols included in the first slot and the data symbols included in the second slot, wherein the first orthogonal sequence and the second orthogonal sequence are selected from orthogonal sequences of Table 1, and the index of the second orthogonal sequence is determined based on the index of the first orthogonal sequence according to Table 2. TABLE-US-00049 TABLE 1 Sequence index orthogonal sequence 0 [1 1 1 1 1] 1 [1 e.sup.j2.pi./5 e.sup.j4.pi./5 e.sup.j6.pi./5 e.sup.j8.pi./5] 2 [1 e.sup.j4.pi./5 e.sup.j8.pi./5 e.sup.j12.pi./5 e.sup.j16.pi./5] 3 [1 e.sup.j6.pi./5 e.sup.j12.pi./5 e.sup.j18.pi./5 e.sup.j24.pi./5] 4 [1 e.sup.j8.pi./5 e.sup.j16.pi./5 e.sup.j24.pi./5 e.sup.j32.pi./5].

Patent, Claim 8:
The method of claim 1, further comprising: 
multiplying data symbols with a scrambling sequence that comprises a plurality of elements, and the plurality of elements are pseudo-randomly selected from a set of complex numbers, wherein the complex numbers are phasors having the same magnitude of `1` and the same angular interval between the neighboring phasors on a complex plane.


Claim 2, directed to an apparatus embodiment of claim 1, corresponds to claims 1 and 8 of the Patent2 and is similarly rejected.

10.          Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,971,168 B2 (hereinafter “Patent3”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent3 with obvious wording variations. Take an example of comparing claim 1 of the Application and claims 1 and 9 of the Patent3:
Application, Claim 1:
A method of transmitting data in a terminal, the method comprising:

multiplying a plurality of data symbols by a first sequence having orthogonality and a second sequence that is pseudo-random and cell-specific; inserting, into a slot, the data symbols; and



 
transmitting a subframe including the slot to a base station, wherein the second sequence comprises a plurality of elements, and the plurality of elements are pseudo-randomly selected from a set of complex numbers.
Patent3, Claim 1:
A method for wireless communication method by a user equipment (UE), comprising: 
multiplying a plurality of data symbols with a first scrambling sequence and a first orthogonal sequence; mapping the data symbols multiplied by the first scrambling sequence and the first orthogonal sequence to a first slot; multiplying a plurality of data symbols with a second scrambling sequence and a second orthogonal sequence; 
mapping the data symbols multiplied by the second scrambling sequence and the second orthogonal sequence to a second slot; and transmitting the first slot and the second slot to a base station, wherein the first slot includes five DFT-S-OFDM symbols to transmit the data symbols and the second slot includes four DFT-S-OFDM symbols to transmit the data symbols, wherein the first orthogonal sequence is selected from orthogonal sequences listed in Table 1 and the second orthogonal sequence is selected from orthogonal sequences listed in Table 2, and wherein the sequence index of the first orthogonal sequence is the same as the sequence index of the second orthogonal sequence. TABLE-US-00049 TABLE 1 Sequence Index DFT sequence 0 [1 1 1 1 1] 1 [1 e.sup.j2.pi./5 e.sup.j4.pi./5 e.sup.j6.pi./5 e.sup.j8.pi./5] 2 [1 e.sup.j4.pi./5 e.sup.j8.pi./5 e.sup.j12.pi./5 e.sup.j16.pi./5] 3 [1 e.sup.j6.pi./5 e.sup.j12.pi./5 e.sup.j18.pi./5 e.sup.j24.pi./5].

Patent3, Claim 9:
The method of claim 1, wherein the first and second scrambling sequence comprise a plurality of elements, and the plurality of elements are pseudo-randomly selected from a set of complex numbers, and the complex numbers are phasors with the same magnitude of 1 and with the same angular interval between the neighboring phasors on the complex plane.


Claim 2, directed to an apparatus embodiment of claim 1, corresponds to claims 11 and 16 of the Patent3 and is similarly rejected.

Claim Rejections - 35 USC § 112
11.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.         Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
13.         Claim limitation “controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not clearly indicate a defined structure of a controller; not even a simple processor is disclosed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
14.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.        The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

16.         Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by United States Patent Application Publication 2010/0172235 A1 to Liu et al. (hereinafter “Liu”).
            Regarding Claim 1, Liu discloses a method of transmitting data in a terminal, the method comprising:
     multiplying a plurality of data symbols by a first sequence having orthogonality (Liu: Figure 1 and [0004], [0013] – describes the generation of an OFDM signal, including the coding of symbols, wherein [0037] describes the scrambling sequence generator operable to generate blocks of scrambled bits.) and a second sequence that is pseudo-random and cell-specific (Liu: [0038] describes the generation of a scramble pseudo-random sequence that may be cell-specific, as described in [0048]. See also [0059].); 
     inserting, into a slot, the data symbols (Liu: [0045-0054] – symbols are inserted into slots.); and 
     transmitting a subframe including the slot to a base station (Liu: Figure 5 (carrier aggregation including sub-carriers for carrying sub-frames) with at least [0035-0038], [0047], and [0059] – subframe is transmitted/received at a base station or user equipment.), wherein the second sequence comprises a plurality of elements, and the plurality of elements are pseudo-randomly selected from a set of complex numbers (Intended use limitation. However, Liu discloses a sequence comprising pseudo-random selected elements from a set of complex numbers in at least [0004] (well-known) and [0097]. Please also note Figures 1 and 2 with at least [0035], wherein Liu discloses that the subscriber station (or user equipment) is operable to perform the above method steps (the implementation of the OFDMA transmit path).).
            Claim 2, directed to an apparatus embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Liu also discloses a terminal comprising a controller and a transmitter in at least Figures 1 and 2 with descriptions in [0013-0014], [0023-0038] - illustrating at least transmitter aspects (with receiving) and controller aspects (for scrambling and precoding).).

Conclusion
17.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

18.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Attached PTO-892 includes relevant previously cited in parent application numbers 16/116858, 14/598518, 14/160319, 13/733453, and 13/441058.

19.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 18, 2022